As filed with the Securities and Exchange Commission on March 5, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: iShares Sovereign Screened Global Bond Fund, Inc. Address of Principal Business Office (No. & Street, City, State, Zip Code): 400 Howard Street,San Francisco, CA 94105 Telephone Number (including area code): 1-415-670-2000 Name and Address of Agent for Service of Process: c/o The Corporation Trust Incorporated 351 West Camden Street Baltimore, MD 21201 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES /X/ NO // As filed with the Securities and Exchange Commission on March 5, 2012 Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this Notification of Registration to be duly signed on its behalf in the city of San Francisco and state of California on the 5th day of March, 2012. Signature:iShares Sovereign Screened Global Bond Fund, Inc. [Seal] By: /s/ Eilleen M. Clavere Eilleen M. Clavere Secretary Attest:/s/ Jack Gee Jack Gee Treasurer and Chief Financial Officer
